       Case 4:11-cr-00011-BMM Document 121 Filed 03/02/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                  CR-11-11-GF-BMM
                Plaintiff,
      vs.

NATHAN CHARLES STANLEY,                                   ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on February 10, 2021. (Doc. 119.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on February 9, 2021. (Doc.

116.) The United States accused Stanley of violating his conditions of supervised
         Case 4:11-cr-00011-BMM Document 121 Filed 03/02/21 Page 2 of 4



release 1) by committing another crime; 2) by consuming alcohol on two separate

occasions; 3) by failing to report for substance abuse treatment; 4) by failing to follow

the instructions of his probation officer; and 5) by using methamphetamine. (Doc.

114.)

        At the revocation hearing, Stanley admitted that he had violated the

conditions of his supervised release 1) by committing another crime; 2) by

consuming alcohol on two separate occasions; 3) by failing to report for substance

abuse treatment; 4) by failing to follow the instructions of his probation officer; and

5) by using methamphetamine. (Doc. 116.) Judge Johnston found that the violations

Stanley admitted proved to be serious and warranted revocation, and recommended

that Stanley receive a custodial sentence of 7 months, with no supervised release to

follow. (Doc 119.) Stanley was advised of his right to appeal and his right to

allocute before the undersigned. (Doc. 116.)

        The violations prove serious and warrant revocation of Stanley’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

        Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 119 ) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Nathan Charles Stanley be sentenced to the custody of
          Case 4:11-cr-00011-BMM Document 121 Filed 03/02/21 Page 3 of 4



the United States Bureau of Prisons for 7 months, with no supervised release to

follow.

      DATED this 2nd day of March, 2021.
Case 4:11-cr-00011-BMM Document 121 Filed 03/02/21 Page 4 of 4
